Citation Nr: 1531363	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-12 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1962 to December 1965.  He died in April 2006; the appellant claims as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appellant testified before a VA Decision Review Officer (DRO) at a November 2008 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in April 2006 from the immediate cause of acute leukemia.  Records also suggest he suffered from bladder cancer prior to his death.  In a previous claim for benefits, the Veteran indicated he was in receipt of Social Security Administration (SSA) disability benefits.  See March 2006 VA Form 21-526.  To date, records related to the Veteran's claim for SSA benefits, or to the resulting SSA decision, have not been requested.  

Furthermore, the appellant submitted a letter from a private physician dated January 2008 which stated, in part, "[b]oth bladder cancer and [acute myeloid leukemia] are known to be related to toxic environment exposures."  While this statement is insufficient on which to base an award of service connection, it is sufficient to trigger VA's duty to obtain a medical opinion with respect to the appellant's claim.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and request all records related to the Veteran's SSA disability claim.  Efforts to obtain these records must be associated with the claims file and continue until a negative reply is received or it is reasonably determined that the records do not exist or further attempts would prove futile.

2. Following completion of the above, forward the claims file to an appropriate VA examiner for the purpose of obtaining an etiological opinion regarding the cause of the Veteran's death.  The entire claims file must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  Following a review of the entire claims folder, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the cause of the Veteran's death, noted on the death certificate to be acute leukemia, is etiologically related to his period of active service, specifically commenting on in-service herbicide exposure.  The examiner should also address whether the Veteran had a chronic B-cell leukemia.  A full rationale must accompany any opinion expressed.  

3. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.   If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

